Dear Secretary Carnahan:
This office received your letter of August 15, 2007, submitting a summary statement prepared under Section 116.334, RSMo, for an initiative petition, submitted by Phil Lindsey relating to amending Article VIII, Section 3 of the Missouri Constitution. The summary statement you submitted is as follows:
Shall the Missouri Constitution be amended to:
  • require all elections after January 1, 2009, be conducted using hand-marked, serially numbered paper ballots;
  • cap the number of registered voters per precinct at 600;
  • require absentee ballots received by the U.S. Postal Service to be delivered to the correct precinct and deposited in the ballot box prior to the polls closing;
  • require all ballots, including absentees, to be counted and results posted before such ballots are removed from the precinct; and
  • mandate original ballots to be permanently retained and available for any interested parties' inspection and copying?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
_________________________ JEREMIAH W. (JAY) NIXON Attorney General